Title: From George Washington to Major General Alexander McDougall, 21 November 1779
From: Washington, George
To: McDougall, Alexander


        
          Sir,
          [West Point] Novr 21st [1779]
        
        I have just recd your favor.
        It is my desire for various reasons, that you should continue in your present command until relieved by an Officer of equal

rank with yourself—this will happen as soon as our situation and the good of the service will permit—until then I have to request, that you will exert yourself, to put matters in general at this post in the best possible train—I make the request as yr knowledge of them must be better than that of yr successors, & because many steps must be taken, (perhaps) ⟨b⟩efore your departure—I have ⟨on⟩ly to add that when it happens ⟨that⟩ I sincerely wish the retirement may ⟨pro⟩ve a perfect cure to yr complaint ⟨and⟩ answer all your other views. I am.
      